Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-12 and 16-17 of U.S. Patent 10,366,526 in view of Feder et al. (U.S. Patent Application Publication 2015/0029226 A1).

The following is a claim comparison of claims 1, 3-5, 7 and 14-19 of the instant application and claims 1-3, 5, 7-12 and 16-17 of U.S. Patent 10,366,526.


Application No. 17/180,526
U.S. Patent 10,366,526
1. A mobile computing device comprising:
a display unit configured to display a user interface; 
a non-transitory memory storing instructions; and 
one or more processors in communication with the display unit, wherein the one or more processors execute the instructions to: 
configure a first relationship between each of two or more representative images;
cause the display unit to display a view panel including the two or more representative images; 
receive a notification indicating a new orientation for the view panel; 
and in response to the new orientation: 
generate an in-place rotation animation for each of the two or more representative images of the view panel, wherein the in-place rotation animation occurs individually about an identified point associated with each of the two or more representative images; and 
maintain the first relationship between each of the two or more representative images. 

1. A mobile computing device comprising: 
a display unit configured to display a user interface; 
a non-transitory memory storing instructions; and 
one or more processors in communication with the display unit, wherein the one or more processors execute the instructions to: 
configure a first relationship between each of two or more images; 

cause the display unit to display a photo montage including the two or more images; 
receive a notification indicating a new orientation for the photo montage; 
and in response to the new orientation: 
generate an in-place rotation animation for each of the two or more images of the photo montage, wherein the in-place rotation animation occurs about a particular point of interest identified within at least one of the two or more images; and 
maintain the first relationship between each of the two or more images.
2. The mobile computing device of claim 1, wherein the photo montage is displayed within a first subpanel.
3
11
4
9 and 10
5
3
7
12
14
5 and 7
15
8
16
16
17
17
18. A computer program product comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor to: 
configure a first relationship between each of two or more representative images; 
cause a display unit to display a view panel including the two or more representative images; 
receive a notification indicating a new orientation for the view panel; 
and in response to the new orientation: 
generate an in-place rotation animation for each of the two or more representative images of the view panel, wherein the in-place rotation animation occurs individually about an identified point associated with each of the two or more representative images; and 
maintain the first relationship between each of the two or more representative images. 

1. A mobile computing device comprising: a display unit configured to display a user interface; a non-transitory memory storing instructions; and one or more processors in communication with the display unit, wherein the one or more processors execute the instructions to: 
configure a first relationship between each of two or more images; 
cause the display unit to display a photo montage including the two or more images; 
receive a notification indicating a new orientation for the photo montage; 
and in response to the new orientation: 
generate an in-place rotation animation for each of the two or more images of the photo montage, wherein the in-place rotation animation occurs about a particular point of interest identified within at least one of the two or more images; and 
maintain the first relationship between each of the two or more images.
2. The mobile computing device of claim 1, wherein the photo montage is displayed within a first subpanel.
19. A method, comprising: 




configuring, using a processor, a first relationship between each of two or more representative images; 
causing, using the processor, a display unit to display a view panel including the two or more representative images; 
receiving, using the processor, a notification indicating a new orientation for the view panel; 
and in response to the new orientation: 
generating, using the processor, an in-place rotation animation for each of the two or more representative images of the view panel, wherein the in-place rotation animation occurs individually about an identified point associated with each of the two or more representative images; and 
maintaining, using the processor, the first relationship between each of the two or more representative images.
1. A mobile computing device comprising: a display unit configured to display a user interface; a non-transitory memory storing instructions; and one or more processors in communication with the display unit, wherein the one or more processors execute the instructions to: 

configure a first relationship between each of two or more images; 

cause the display unit to display a photo montage including the two or more images; 
receive a notification indicating a new orientation for the photo montage; 
and in response to the new orientation: 
generate an in-place rotation animation for each of the two or more images of the photo montage, wherein the in-place rotation animation occurs about a particular point of interest identified within at least one of the two or more images; and 

maintain the first relationship between each of the two or more images.
2. The mobile computing device of claim 1, wherein the photo montage is displayed within a first subpanel.


Claims 1, 3-5, 7 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-12 and 16-17 of U.S. Patent 10,366,526 in view of Feder et al. (U.S. Patent Application Publication 2015/0029226 A1).
For claim 1, claims 1 and 2 of U.S. Patent 10,366,526 do not disclose representative images. However, these limitations are well-known in the art as disclosed in Feder et al. (U.S. Patent Application Publication 2015/0029226 A1). It would have been obvious to apply the use of representative images to allow a user to appropriately interact with corresponding objects within a user interface (page 1/par. 2-3) as taught in Feder et al. (U.S. Patent Application Publication 2015/0029226 A1). Claims 1 and 2 otherwise recites identical limitations in reciting a mobile computing device for configuring a relationship between the images, displaying a subpanel as a view panel including the images, receiving a notification for a new orientation and generating an in-place rotation animation for the images in accordance with the configured relationship. Therefore, claim 1 is not patentably distinct from claims 1 and 2 of U.S. Patent 10,366,526.
For claims 3-5, 7 and 14-17, claims 3, 5, 7-12 and 16-17 of U.S. Patent 10,366,526 mirror and recite the same limitations of claims 3-5, 7 and 14-17 as set forth in the claim chart above. Therefore, claims 3-5, 7 and 14-17 are not patentably distinct from claims 3, 5, 7-12 and 16-17 of U.S. Patent 10,366,526.
For claim 18, claims 1 and 2 of U.S. Patent 10,366,526 do not disclose representative images. However, these limitations are well-known in the art as disclosed in Feder et al. (U.S. Patent Application Publication 2015/0029226 A1). It would have been obvious to apply the use of representative images to allow a user to appropriately interact with corresponding objects within a user interface (page 1/par. 2-3) as taught in Feder et al. (U.S. Patent Application Publication 2015/0029226 A1). Claims 1 and 2 otherwise recites identical limitations in reciting a computer program product for configuring a relationship between the images, displaying a subpanel as a view panel including the images, receiving a notification for a new orientation and generating an in-place rotation animation for the images in accordance with the configured relationship. Therefore, claim 18 is not patentably distinct from claims 1 and 2 of U.S. Patent 10,366,526.
For claim 19, claims 1 and 2 of U.S. Patent 10,366,526 do not disclose representative images. However, these limitations are well-known in the art as disclosed in Feder et al. (U.S. Patent Application Publication 2015/0029226 A1). It would have been obvious to apply the use of representative images to allow a user to appropriately interact with corresponding objects within a user interface (page 1/par. 2-3) as taught in Feder et al. (U.S. Patent Application Publication 2015/0029226 A1). Claims 1 and 2 otherwise recites identical limitations in reciting a method for configuring a relationship between the images, displaying a subpanel as a view panel including the images, receiving a notification for a new orientation and generating an in-place rotation animation for the images in accordance with the configured relationship. Therefore, claim 19 is not patentably distinct from claims 1 and 2 of U.S. Patent 10,366,526.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,937,222.

The following is a claim comparison of claims 1-19 of the instant application and claims 1-18 of U.S. Patent 10,937,222.



Application No. 17/180,526
U.S. Patent 10,937,222
1. A mobile computing device comprising:
a display unit configured to display a user interface; 
a non-transitory memory storing instructions; and 
one or more processors in communication with the display unit, wherein the one or more processors execute the instructions to: 
configure a first relationship between each of two or more representative images;
cause the display unit to display a view panel including the two or more representative images; 
receive a notification indicating a new orientation for the view panel; 
and in response to the new orientation: 
generate an in-place rotation animation for each of the two or more representative images of the view panel, wherein the in-place rotation animation occurs individually about an identified point associated with each of the two or more representative images; and 


maintain the first relationship between each of the two or more representative images. 
1. A mobile computing device comprising: 
a display unit configured to display a user interface; 
a non-transitory memory storing instructions; and 
one or more processors in communication with the display unit, wherein the one or more processors execute the instructions to: 
configure a first relationship between each of two or more representative images; 
cause the display unit to display a subpanel including the two or more representative images; 
receive a notification indicating a new orientation for the subpanel; 
and in response to the new orientation: 
generate an in-place rotation animation for each of the two or more representative images of the subpanel, wherein the in-place rotation animation occurs individually about an identified point associated with each of the two or more representative images, wherein the identified point includes a focus point of interest, an exposure point of interest, or an identified object point of interest; and 
maintain the first relationship between each of the two or more representative images.
2
2
3
3
4
4
5
5
6
6
7
1
8
7
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15
17
16
18. A computer program product comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor to: 
configure a first relationship between each of two or more representative images; 
cause a display unit to display a view panel including the two or more representative images; 
receive a notification indicating a new orientation for the view panel; 
and in response to the new orientation: 
generate an in-place rotation animation for each of the two or more representative images of the view panel, wherein the in-place rotation animation occurs individually about an identified point associated with each of the two or more representative images; and 


maintain the first relationship between each of the two or more representative images. 
17. A computer program product comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor to: 
configure a first relationship between each of two or more representative images; 
cause a display unit to display a subpanel including the two or more representative images; 
receive a notification indicating a new orientation for the subpanel; 
and in response to the new orientation: 
generate an in-place rotation animation for each of the two or more representative images of the subpanel, wherein the in-place rotation animation occurs individually about an identified point associated with each of the two or more representative images, wherein the identified point includes a focus point of interest, an exposure point of interest, or an identified object point of interest; and 

maintain the first relationship between each of the two or more representative images.
19. A method, comprising: 
configuring, using a processor, a first relationship between each of two or more representative images; 
causing, using the processor, a display unit to display a view panel including the two or more representative images; 
receiving, using the processor, a notification indicating a new orientation for the view panel; 
and in response to the new orientation: 
generating, using the processor, an in-place rotation animation for each of the two or more representative images of the view panel, wherein the in-place rotation animation occurs individually about an identified point associated with each of the two or more representative images; and 


maintaining, using the processor, the first relationship between each of the two or more representative images.
18. A method, comprising: 
configuring, using a processor, a first relationship between each of two or more representative images; 
causing, using the processor, a display unit to display a subpanel including the two or more representative images; 
receiving, using the processor, a notification indicating a new orientation for the subpanel; and 
in response to the new orientation: 
generating, using the processor, an in-place rotation animation for each of the two or more representative images of the subpanel, wherein the in-place rotation animation occurs individually about an identified point associated with each of the two or more representative images, wherein the identified point includes a focus point of interest, an exposure point of interest, or an identified object point of interest; and 
maintaining, using the processor, the first relationship between each of the two or more representative images.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,937,222.
For claim 1, claim 1 of U.S. Patent 10,937,222 anticipates the limitations of claim 1 of the instant application in reciting identical limitations of a mobile computing device for configuring a relationship between the images, displaying a subpanel as a view panel including the images, receiving a notification for a new orientation and generating an in-place rotation animation for the images in accordance with the configured relationship. Therefore, claim 1 is not patentably distinct from claim 1 of U.S. Patent 10,937,222.
For claims 2-17, claims 1-16 of U.S. Patent 10,937,222 mirror and recite the same limitations of claims 2-17 as set forth in the claim chart above. Therefore, claims 2-17 are not patentably distinct from claims 1-16 of U.S. Patent 10,937,222.
For claim 18, claim 17 of U.S. Patent 10,937,222 anticipates the limitations of claim 18 of the instant application in reciting identical limitations of a computer program product for configuring a relationship between the images, displaying a subpanel as a view panel including the images, receiving a notification for a new orientation and generating an in-place rotation animation for the images in accordance with the configured relationship. Therefore, claim 18 is not patentably distinct from claim 17 of U.S. Patent 10,937,222.
For claim 19, claim 18 of U.S. Patent 10,937,222 anticipates the limitations of claim 18 of the instant application in reciting identical limitations of a method for configuring a relationship between the images, displaying a subpanel as a view panel including the images, receiving a notification for a new orientation and generating an in-place rotation animation for the images in accordance with the configured relationship. Therefore, claim 19 is not patentably distinct from claim 18 of U.S. Patent 10,937,222.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll (U.S. Patent 8,872,855) in view of Feder et al. (U.S. Patent Application Publication 2015/0029226 A1, hereinafter “Feder”) (all references made of record of the IDS submitted 2/19/2021).

For claim 1, Doll discloses a mobile computing device (disclosing a client mobile computing device such as a smartphone (col. 4/lines 25-28)) comprising: a display unit configured to display a user interface (disclosing the client device includes a display device for presenting a variety of content items subject to user manipulation as a user interface (col. 4/lines 43-55)); a non-transitory memory storing instructions (disclosing the client device includes memory for storing instructions (col. 9/lines 23-40)); and one or more processors in communication with the display unit, wherein the one or more processors execute the instructions (disclosing a processor connected to the hardware of the client device such as the display device by way of a computer system bus to control the functions of the client device and to execute the instructions stored in memory (col. 9/lines 15-40)) to: configure a first relationship between each of two or more images (disclosing the configuring of a template as a first relationship between a plurality of content items (Figs. 4-5; col. 4/lines 56-67 and col. 5/lines 1-16) where each of the content items may be images (col. 3/lines 32-39)); cause the display unit to display a view panel including the two or more images (disclosing two images may be displayed within a view panel with slots G and H of the configured template 501 (Fig. 4-5; col. 5/lines 17-30)); receive a notification indicating a new orientation for the view panel (disclosing a user may rotate the client device to a new orientation so that the client device generates rotation instructions for displaying the view panel of the images according to the configured template at the new orientation (Fig. 5; col. 4/lines 25-42; col. 4/lines 56-67 and col. 5/lines 1-30)); and in response to the new orientation: generate an in-place rotation for each of the two or more images of the view panel (disclosing the content items of the images are rotated in-place in their respective slots G and H according to the configured template in presenting the view panel at the new orientation (Figs. 4-5; col. 4/lines 56-67 and col. 5/lines 1-30)); and maintain the first relationship between each of the two or more images (disclosing the images are still located at their respective slots G and H as established by the configured template orientation (Figs. 4-5; col. 4/lines 56-67 and col. 5/lines 1-30)).
Doll does not specifically disclose an animation for generating an in-place rotation wherein the in-place rotation animation occurs individually about an identified point of two or more representative images.
However, these limitations are well-known in the art as disclosed in Feder.
Feder similarly discloses a system and method for presenting a plurality of representative images for display on a mobile device (page 1/par. 2-3). Feder likewise discloses its mobile device receives a notification indicating a new orientation for one or more images such that an in-place rotation animation is generated for each of the images to present the images at the new orientation (Fig. 3E; page 1/par. 8 and pages 4-5/par. 42). Feder discloses an in-place rotation animation is generated for each of the images to present the images at the new orientation where the rotation animations occurs individually about the geometric centers as identified points for each of the images (Fig. 3E; page 1/par. 8 and pages 4-5/par. 42). It follows Doll may be accordingly modified with the teachings of Feder to present animations for rotating its images as representative images in place within its view panel of its configured template.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Doll with the teachings of Feder. Feder is analogous art in dealing with a system and method for presenting a plurality of images for display on a mobile device (page 1/par. 2-3). Feder discloses the use of in-place rotation animations is advantageous in providing an intuitive visual cue to maintain proper viewing orientation and improve user experience (page 2/par. 18). Consequently, a PHOSITA would incorporate the teachings of Feder into Doll for providing an intuitive visual cue to maintain proper viewing orientation and improve user experience. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Doll as modified by Feder discloses wherein the view panel includes a grouping of icons (Doll discloses a group of images is displayed within its view panel of the configured template (Fig. 5; col. 5/lines 17-30); Feder explains it is known for representative images to take the form of icons (page 3/par. 28); and it follows Doll may be accordingly modified with the teachings of Feder to display a grouping of icons within its view panel for user interaction).

For claim 3, depending on claim 1, Doll as modified by Feder discloses wherein the identified point includes a geometric center or a face displayed in each of the two or more representative images (Feder discloses in-place rotation animations are generated for each of the representative images to present the images at the new orientation  where the rotation animations occurs about the geometric centers for each of the images (Fig. 3E; page 1/par. 8 and pages 4-5/par. 42) and it follows Doll may be accordingly modified with the teachings of Feder to present animations for rotating its representative images in place within its view panel of its configured template).

For claim 4, depending on claim 1, Doll as modified by Feder discloses wherein each of the two or more representative images include a form factor, the form factor including resizing or cropping each of the two or more representative images to a specific shape (Doll illustrates that its images have associated sizes and aspect ratios as their respective form factors (see Figs. 9-10); Doll further explains its images must be resized to a particular shape so that the associated sizes and aspect ratios of its images may appropriate fit within the respective slots of the configured template (col. 6/lines 60-67 and col. 7/lines 1-10); Feder similarly discloses a system and method for presenting a plurality of representative images for display on a mobile device (page 1/par. 2-3); and it follows Doll may be accordingly modified with the teachings of Feder to present animations for rotating its images as representative images in place within its view panel of its configured template).

For claim 5, depending on claim 1, Doll as modified by Feder discloses wherein a second relationship is generated between the view panel and at least one other adjacent view panel (Doll illustrates that an additional adjacent relationship is generated between neighboring panels within a configured template such as where two images may be displayed within a first view panel corresponding to slots G and H with an additional image may be displayed within a neighboring adjacent view panel corresponding to slot F (Fig. 4)).

For claim 6, depending on claim 1, Doll as modified by Feder discloses wherein the two or more representative images are icons (Feder explains it is known for representative images to take the form of icons (page 3/par. 28); and it follows Doll may be accordingly modified with the teachings of Feder to display its representative images as icons for user interaction).

For claim 8, depending on claim 1, Doll as modified by Feder discloses wherein the two or more representative images are each in a square form factor (Doll illustrates that its images have associated sizes and aspect ratios as their respective form factors (see Figs. 8-10); Feder similarly discloses a system and method for presenting a plurality of representative images for display on a mobile device (page 1/par. 2-3) and discloses it is known to implement a view panel in a square form factor (page 4/par. 35); and it follows Doll may be accordingly modified with the teachings of Feder to arrange its representative images with a square form factor).

For claim 9, depending on claim 1, Doll as modified by Feder discloses wherein the two or more representative images are each in a non-square form factor (Doll illustrates that its images have associated sizes and aspect ratios as their respective form factors where the images are arranged in rectangular form factors as non-square form factors (see Figs. 5 and 8-10); Feder similarly discloses a system and method for presenting a plurality of representative images for display on a mobile device (page 1/par. 2-3); and it follows Doll may be accordingly modified with the teachings of Feder to present animations for rotating its images as representative images in place within its view panel of its configured template).

For claim 10, depending on claim 1, Doll as modified by Feder discloses wherein the two or more representative images are image representative images (Feder explains it is known for representative images to take the form of image thumbnails (page 3/par. 28); and it follows Doll may be accordingly modified with the teachings of Feder to display its representative images as image thumbnails for user interaction).

For claim 13, depending on claim 1, Doll as modified by Feder discloses wherein at least a first one of the two or more representative images is displayed in a first size form factor, and at least a second one of the two or more representative images is displayed in a second size form factor, where the first size form factor differs from the second size form factor (Doll illustrates that its images have associated sizes and aspect ratios as their respective form factors (see Figs. 4-5 and 8-10); Doll illustrates a view panel corresponding to slots G and H may include the first image of slot G with a first size form factor different from a second size form factor of the second image of slot H (see e.g. Figs. 4 and 8); Feder similarly discloses a system and method for presenting a plurality of representative images for display on a mobile device (page 1/par. 2-3); and it follows Doll may be accordingly modified with the teachings of Feder to present animations for rotating its images as representative images in place within its view panel of its configured template).

For claim 15, depending on claim 1, Doll as modified by Feder discloses wherein a second view panel is displayed in response to a swipe motion (Feder discloses it is known for a user interface to accept swipe gestures as an input scroll command so that additional images may be scrolled into view in accordance with the received swipe gestures (page 4/par. 35); it follows Doll may be accordingly modified with the teachings of Feder to implement swipe gestures to allow its user to scroll its user interface to view additional panels).

For claim 16, depending on claim 1, Doll as modified by Feder discloses wherein the in-place rotation animation is timed independently for each of the two or more representative images (Feder discloses its mobile device receives a notification indicating a new orientation for one or more representative images such that an in-place rotation animation is independently timed and generated for each of the representative images to present the images at the new orientation (Fig. 3E; page 1/par. 8 and pages 4-5/par. 42) and it follows Doll may be accordingly modified with the teachings of Feder to present animations for rotating its representative images in place within its configured template).

For claim 17, depending on claim 1, Doll as modified by Feder discloses wherein each one of the two or more representative images is displayed at a different predetermined location relative to a physical origin for the display unit during the in-place rotation animation (Doll discloses the content items of the images are rotated in-place at different predetermined locations relative to a physical origin of the configured template in their respective slots according to the configured template in presenting the view panel at the new orientation (Figs. 4-5; col. 4/lines 56-67 and col. 5/lines 1-16); Feder similarly discloses a system and method for presenting a plurality of representative images for display on a mobile device (page 1/par. 2-3) and likewise discloses its mobile device receives a notification indicating a new orientation for one or more representative images such that an in-place rotation animation is generated for each of the representative images to present the representative images at the new orientation relative to a physical display origin (Figs. 3A-E; page 1/par. 8 and pages 4-5/par. 42); it follows Doll may be accordingly modified with the teachings of Feder to present animations for rotating its representative images in place within its configured template).

For claim 18, Doll as modified by Feder discloses a computer program product comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor (Doll discloses its client device includes memory for storing instructions (col. 9/lines 23-40) and a processor connected to the hardware of the client device such as the display device by way of a computer system bus to control the functions of the client device and to execute the instructions stored in memory (col. 9/lines 15-40)) to perform the functions of the mobile computing device of claim 1 (see above as to claim 1).

For claim 19, Doll as modified by Feder discloses a method comprising steps corresponding to the functions performed by the mobile computing device of claim 1 (see above as to claim 1). 

Claims 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll in view of Feder further in view of Jobs et al. (U.S. Patent Application Publication 2008/0122796 A1, hereinafter “Jobs”) (made of record of the IDS submitted 2/19/2021).

For claim 11, depending on claim 1, Doll as modified by Feder does not disclose video representative images.
However, these limitations are well-known in the art as disclosed in Jobs.
Jobs similarly discloses a system and method for presenting a user interface for display on mobile devices (page 1/par. 3-4). Jobs discloses its user interface may display thumbnail images of videos (page 16/par. 337-339). It follows Doll and Feder may be accordingly modified with the teachings of Jobs to display its representative images as video thumbnails for user interaction.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Doll with the teachings of Jobs. Jobs is analogous art in dealing with a system and method for presenting a user interface for display on mobile devices (page 1/par. 3-4). Jobs discloses its use of video thumbnails is advantageous in enabling a user to appropriately interact with corresponding videos for subsequent display (page 16/par. 337-342). Consequently, a PHOSITA would incorporate the teachings of Jobs into Doll for enabling a user to appropriately interact with corresponding videos for subsequent display. Therefore, claim 11 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 12, depending on claim 1, Doll as modified by Feder and Jobs discloses wherein the two or more representative images include at least one image data object and at least one video data object (Jobs similarly discloses a system and method for presenting a user interface for display on mobile devices (page 1/par. 3-4) and discloses its user interface may display thumbnail images of images as image data objects and thumbnail images of videos as video data objects (page 16/par. 337-339); it follows Doll and Feder may be accordingly modified with the teachings of Jobs to display its representative images as video thumbnails for user interaction).

For claim 14, depending on claim 13, Doll as modified by Feder and Jobs discloses wherein a zoom level is maintained after the notification of the new orientation is received (Doll discloses a user may rotate the client device to a new orientation so that the client device generates rotation instructions for displaying the view panel of the images according to the configured template at the new orientation (col. 4/lines 25-42; col. 4/lines 56-67 and col. 5/lines 1-16); Jobs explains its user interface is initially displayed at a default zoom level (page 39/par. 840) such that a user may adjust the zoom level as necessary for resizing the content presented on its user interface (page 59/par. 1219-1220) and it follows Doll may be accordingly modified with the teachings of Jobs for presenting its view panel at different zoom levels to appropriately resize the content for appropriate display; it is readily apparent that, in the absence of any user input to adjust the zoom level, the zoom level is maintained after the user has manipulated the display device to the new orientation).

Allowable Subject Matter
Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon submission of a suitable terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613